Citation Nr: 0605911	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for venous 
insufficiency including as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The Board notes that in addition to the issues currently on 
appeal, the veteran perfected an appeal for the issue of 
service connection for coronary artery disease as secondary 
to service-connected disability.  In the claims folder is a 
written statement by the veteran dated March 1, 2004 in which 
he indicated his desire to withdraw the issue of coronary 
artery disease from his appeal.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative. 38 C.F.R. § 20.204.  
The appellant has withdrawn his appeal with respect to the 
issue of service connection for coronary artery disease and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration. Accordingly, the Board does not 
have jurisdiction to review this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has claimed service connection for venous 
insufficiency as secondary to his service-connected diabetes 
mellitus.  

A May 2002 VA examination report diagnosed the veteran with 
venous insufficiency and noted that the venous insufficiency 
was not related to diabetes mellitus, but likely due to 
obesity.

In support of his claim, the veteran points to a medical 
record dated in March 2004 authored by Dr. KD in which she 
noted that the veteran has diabetes mellitus, type two, 
requiring insulin and that he has morbid obesity which 
developed after he was diagnosed with diabetes.  Dr. KD noted 
that he had no weight problems during his time in the 
military and before his diabetes was diagnosed and opined 
that the veteran's obesity was likely due in part (at least) 
to his high insulin requirements.  Dr. KD also noted that the 
veteran also has venous insufficiency likely due to his 
obesity and his immobility.

An April 2004 VA examination report diagnosed the veteran 
with chronic venous insufficiency and noted that the examiner 
felt that it was unlikely that the veteran's venous 
insufficiency was secondary to diabetes.  The examiner noted 
that diabetes was not a cause of venous insufficiency and 
that it was most likely secondary to his obesity and to the 
continued dependent position of the legs.

A June 2005 VA examination report authored by the April 2004 
VA examiner discussed the possible relationship between the 
veteran's obesity and his diabetes mellitus.  The 2004 
examiner noted that the veteran's diabetes was diagnosed in 
1996.  The examiner noted that he did not have access to 
medical records from 1996 but only from July 2000 at which 
time the veteran's weight was 302 pounds.  He noted that a 
report from the Nutrition Service indicated that the veteran 
was eating late in the evening and eating cakes, cookies, ice 
cream and concentrated sweets and also eating fatty foods.  
The examiner opined that it was less likely as not that the 
obesity was secondary to service-connected diabetes mellitus 
and/or medication taken for control of diabetes.  He, 
however, said that it was possible that insulin could have 
caused a slight gain in weight, but not to the degree seen 
and that his obesity was more likely related to the diagnosis 
of Pickwickian syndrome which was not a service-connected 
disability. 

The Board's review of the medical evidence shows that upon VA 
examination in 1979, the veteran weighed 180 pounds and was 
diagnosed with exogenous obesity.  This weighs against his 
argument that his weight was normal until he developed 
diabetes mellitus in the 1990s.  However, his VA medical 
records show that in 2000 he weighed approximately 300 
pounds, and this increased to approximately 370 pounds in 
2001.  He more recently weighs between 324-345 pounds.  
Although the VA records contain dietician notes as early as 
August 2000 reflecting a high calorie, fatty diet, there is 
also a notation in January 2002 that perhaps the weight gain 
was due to Avandia, a medication the veteran was using for 
his diabetes mellitus.  There is also a diagnosis of 
Pickwickian syndrome in the medical records, which is 
manifested, in part, by morbid obesity. 

The medical opinions are fairly consistent that the veteran's 
obesity has caused his venous insufficiency.  However, the 
medical opinions are inconsistent as to the relationship 
between the obesity and his diabetes mellitus (specifically 
medications taken therefore).  None of the opinions currently 
of record thoroughly address the conflicts in the record, so 
the Board cannot proceed at this time. 

Moreover, the veteran has repeatedly stated his obesity began 
in approximately 1996 with onset of diabetes mellitus and use 
of insulin.  However, the earliest treatment records in the 
file are dated in 2000.  Clearly records before this date, if 
they document weight gain coincidental with insulin use, 
would be relevant to consideration of his claim.  He should 
therefore advise VA where he received medical treatment prior 
to 2000 so that his records can be requested.

Since some of the medical evidence suggests the veteran's 
activities are restricted due to his obesity, the Board will 
defer a decision at this time on the claim for a higher 
rating for diabetes mellitus.

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The only VCAA notice letter pertinent to these claims was 
issued in 2001.  Without addressing the sufficiency of that 
letter, it must be noted that standard VCAA notice letters 
are far different now than they were in 2001.  The RO should 
take this opportunity to provide additional VCAA notice to 
the veteran to ensure sufficient compliance with current 
legal guidance.

Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims. In 
particular, the veteran should be asked 
to provide information as to where he 
received medical treatment prior to 2000 
and to complete releases authorizing VA 
to obtain records from any private 
physicians.

The notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to these claims 
that he has in his possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

2.  Obtain any VA and private medical 
records the veteran references in 
response to the VCAA notice.

3.  After obtaining any medical records 
identified by the veteran, schedule him 
for a VA examination for diabetes 
mellitus.  The claims files should be 
provided to the examiner for review prior 
to the examination.

In addition to providing information as 
to the current severity of the veteran's 
diabetes mellitus, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
venous insufficiency has resulted from 
his diabetes mellitus, to include 
medication taken for this condition.  
Please review discussion above.  In 
answering this question, the examiner 
must opine as to whether the veteran's 
obesity has been as likely as not caused 
or aggravated (i.e., worsened) by his 
diabetes mellitus or medications taken 
therefore, and, if so, whether the 
obesity, in turn, as likely as not caused 
or aggravated his venous insufficiency.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA),  have been completed, the RO 
should readjudicate the claims.  If such 
action does not resolve a claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this case should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


